Exhibit 10.43

AGREEMENT FOR STRATEGIC ALLIANCE

made as of this 1st day of October 1998, by and between

MIDAS, International Corporation, having its corporate seat in 225, North
Michigan Avenue, Chicago, Illinois, USA

(“MIDAS”)

and

MAGNETI MARELLI S.p.A., having its corporate seat in Via Griziotti 4, Milano

(“MARELLI”)

hereinafter collectively referred to as the “Parties” or singularly as a
“Party”.

WHEREAS:

 

a) MIDAS owns certain famous trademarks, valuable goodwill and know-how (the
“Midas System”) in the field of limited menu fast service auto repair (the
“Business”) which it uses for the development of Midas Shops around the world;

 

b) developement of the Business is very foreseeable in the future and will lead
to an increase in demand by the customers especially in Europe and South
America, and such developement will require substantial investments by the
developers;



--------------------------------------------------------------------------------

c) MARELLI, which is not actually present in the Business, desires to enter into
the Business with the Midas System, and is envisaging to invest a substancial
amount of financial and operational resources for the next twenty years in the
Midas System by improving the present Midas franchisee network in the
Territories and by establishing new franchisee networks for the Midas System in
other countries;

 

d) MIDAS and MARELLI believe that a long-term cooperation which will encompass
the Parties’ common developements and improvements in the performance of the
Midas System is necessary in order to offer to European and South American
consumers the most advanced products/services and to achieve a satisfactory
return on the substantial investment which will be made by MARELLI;

 

e) the Parties therefore wish to establish a long-term strategic alliance and
cooperation for the development of the Midas System throughout the world;

 

f) MIDAS, either directly or through subsidiaries, owns certain assets in Europe
and Brasil and companies in Europe or companies involved in the European
business of MIDAS by which it is developing the Midas System through
company-owned and franchised Midas Shops;

 

g) in the framework and as a first step of the alliance and cooperation
mentioned above, MARELLI desires to acquire and MIDAS desires to sell the Midas
Companies to MARELLI, and in addition MIDAS desires to transfer to MARELLI a
long-term license for the Midas System in Europe and South America and to
further provide support and assistance as detailed hereinafter.

NOW THEREFORE, and in consideration thereof, it is hereby agreed as follows:

 

I. DEFINITIONS

 

  •  

“Accounting Principles” means the generally accepted accounting principles in
the United States of America, consistently applied.

 

2



--------------------------------------------------------------------------------

  •  

“Accounts” means the last available financial statements of the Midas Companies.

 

  •  

“Agreement” means this agreement and all its annexes.

 

  •  

“Assets” means the assets of the Midas Companies as of the Closing Date.

 

  •  

“Closing Date” means the date of transfer of the Midas Companies in accordance
with clause III.2.2 hereinafter.

 

  •  

“Environmental Rules” has the meaning set forth in clause III.12.10.1
hereinafter.

 

  •  

“Intellectual Property” has the meaning set forth in clause III.12.6.1
hereinafter.

 

  •  

“Liabilities” means any payment, damages, loss, liabilities, obligations,
deficiencies and expenses (including attorney’s fees), or the like, incurred by
MARELLI or the Midas Companies resulting in whole or in part from or in
connection with the fact that one or more of the representations and warranties
of MIDAS set forth herein, and in any statement or instrument delivered to
MARELLI pursuant to or in relation to this Agreement is incorrect, untrue or
incomplete in any respect, or which arise out of acts or omissions by MIDAS or
the Midas Companies occurring prior to the Closing Date, and are not duly
accounted or reserved for in the Accounts.

 

  •  

“License Agreement” means the agreement form of which is hereattached as Annex
C.

 

  •  

“Midss Companies” means the companies listed in Annex A.

 

  •  

“Net Invested Capital” means the presentation ( although not necessarily the
specific numbers shown) in Annex B.

 

  •  

“Territories” means Austria, Brasil, Belgium, France, Italy, Monaco, Poland,
Portugal, Spain, and Switzerland.

 

3



--------------------------------------------------------------------------------

II. THE STRATEGIC ALLIANCE AND COOPERATION

 

  1. For a period of 15 years starting from the date hereof the Parties hereby
establish a strategic alliance and cooperation for the worldwide developement of
the Midas System, on the basis of the following rules and obligations.

 

  2. Cooperation in Developement of the Midas System

As long as the License Agreement remains in full force and effect MIDAS and
MARELLI agree to cooperate in the continued improvement of the Midas System.

 

  2.1 As long as the License Agreement remains in full force and effect, MIDAS
will provide support to MARELLI with advice in the following areas:

 

  (i) commercial, management and technical training of MARELLI’s trainers;

 

  (ii) marketing and pricing;

 

  (iii) franchisee recruitment;

 

  (iv) real estate selection;

 

  (v) shop development (including image, facility, equipment, etc.);

 

  (vi) operations management;

 

  (vii) purchasing;

 

  (viii) documentation;

 

  (ix) software unique to the Midas System;

 

  (x) human resource selection;

 

  (xi) finance and accounting;

 

  (xii) material handling, warehouse management and logistics.

Such advice shall be at no cost to MARELLI.

 

4



--------------------------------------------------------------------------------

  2.2 MIDAS’ standard training programs will be available to MARELLI in Chicago,
USA, and on a limited basis in Europe, as may be agreed upon by the Parties. As
a general rule, training will be conducted in the language of the country in
which the training is conducted.

Advanced scheduling will be required to coordinate dedicated training classes.

There will be no additional fees for this training; however, transportation,
food, lodging and other expenses will be the sole expense of the party attending
training.

The European training may be in English at MIDAS’ option, based upon
availability of multi-lingual trainers.

 

  2.3 Before the Closing Date, MIDAS will support MARELLI in identifying the key
managers within the present European MIDAS organization and arrange with them,
to any extent possible or legally feasible, appropriate agreements in agreement
with MARELLI for the retention of such key managers and at no extra-cost to
MIDAS.

 

  2.4 As long as the License Agreement remains in full force and effect, MARELLI
will communicate to MIDAS any material experience gained in exploiting the Midas
System and MARELLI, if appropriate, is prepared to grant it a license with
respect thereof upon terms and conditions to be agreed upon by the Parties from
time to time.

 

  2.5 It is hereby agreed that, in the framework of the strategic alliance
contemplated herein, quarterly meetings will be held between MIDAS and MARELLI
representatives for an exchange of views on the development and performance of
the Business.

In no event the information exchanged in those connections will include any
information which are particularly sensitive to the respective businesses, such
as pricing, margins and other topics which could create antitrust concerns, or
infringe any other law to which the Parties are bound.

 

5



--------------------------------------------------------------------------------

  2.6 The Parties will exchange monthly a report on the performance of the
respective businesses. The items of such a report will be agreed upon by the
Parties as soon as practical after the signature of this Agreement, but they
will not encompass any information which could violate any law to which the
Parties are bound.

 

  2.7 A joint committee (the “Joint Committee”) will be established. Two of the
top managers from each Party will be appointed as members of the Joint Committee
and shall convene at least twice a year, in order to discuss and monitor the
developments of the strategic alliance between MIDAS and MARELLI.

 

  3. Transfer of intellectual property of the Midas System

 

  3.1 For the Territories MIDAS will license to MARELLI its trademark, and the
technology and know-how and any development and improvement thereto relevant to
the Midas System according to the License Agreement to be signed at Closing.

MIDAS shall not be entitled to any other fee at any title whatsoever, other than
the Purchase Price set forth in section III.2.1 of this Agreement, as may be
adjusted, and the fees and royalties set forth in the License Agreement.

 

  3.2 If at any time during the term of the License Agreement, MIDAS stops its
activities with respect to the Midas System, then no royalties will be due to
MIDAS.

 

  4. Developement in the Territories

No restrictions, except those contained in the existing franchising contracts,
will apply to the development of the Midas System as defined in the License
Agreement in the Territories pursuant to the License Agreement provided that
MARELLI (or any MARELLI affiliate or FIAT affiliate), for the period of the
non-competition clause set forth in clause II.8.1 hereinafter, can only use the
Midas System to conduct the Business in the Territories, except as provided for
in clause II.8.2 hereinafter.

 

6



--------------------------------------------------------------------------------

  5. Rights of first refusal and option rights

 

  5.1 MIDAS agrees that for two years after the signature of this Agreement it
shall refrain from developing the Midas System in any New Countries. At any
time, after the second anniversary of the signature of this Agreement, if MIDAS
wishes to develop the Midas System in a New Country, it shall request MARELLI to
enter into such New Country with the Midas System and MARELLI shall have 180
days time to agree or reject such request. In case of rejection, MIDAS shall be
entitled to introduce the Midas System in such New Country directly or through
third parties.

 

  5.2 In the event that MIDAS will decide to introduce the Midas System through
other parties in countries not included in the Territories and listed in Annex D
hereattached (the “New Countries”), then MARELLI will have rights of first
refusal to be exercised within 120 days from the notification by MIDAS of such
occurrence.

 

  5.3 In both events, the Purchase Price for MARELLI for the development rights
for each New Country will be US $ 10.000 times the number of potential shops
calculated on the basis of the AAMA Data Vehicle latest available on the car
population in the concerned country. The 80% of such number will be divided by
50.000 and the result will be the number of potential shops in such country.

 

  5.4 A License Agreement in the form attached as Annex C will be issued for
each New Country which MARELLI develops with the Midas System.

 

  5.5 MIDAS shall have rights of first option and first refusal as well to
acquire from MARELLI the assets and rights relevant to the Midas System in any
country if MARELLI ever wishes to no longer operate the Midas System in a
particular country, other than through a majority owned affiliate of FIAT S.p.A.

 

7



--------------------------------------------------------------------------------

If MIDAS, however, does not exercise the right of first option hereby granted to
it within 60 days after notification by MARELLI, MARELLI can seek to sell those
assets and rights provided that the buyer is not a critical competitor for MIDAS
in the Business and has US $ 25 million net worth. If MARELLI obtains an offer
from a buyer, MIDAS shall then have 60 days from notification to exercise its
right of first refusal on the same terms.

 

  6 Supplies

 

  6.1 If MIDAS enters into a business in the supply chain (manufacturing,
supplying or distribution) in any country in which MARELLI is engaged in the
Midas System, with products that are not being supplied by MARELLI to the Midas
System, MARELLI will grant MIDAS a preferred supplier status so long as MIDAS
products are of equal quality and competitively priced.

 

  6.2 MIDAS, as well, and upon same terms and conditions hereby grants to
MARELLI a preferred supplier status for the Midas System in North America, for
products that are not being supplied by MIDAS to the Midas System in North
America.

 

  7 Distribution

If MARELLI decides to initiate distribution or to extend its distribution
network in the automotive after-market parts business in new or existing
countries where MIDAS is or will be present, and to that purpose will require or
desire a partner or an investor, MARELLI is hereby assuring MIDAS that MIDAS
will be considered for such participation.

 

8



--------------------------------------------------------------------------------

  8 Non-competition

 

  8.1 In order to preserve the investments by MARELLI, MIDAS and franchisees in
the Midas System and the Business of the franchisees of the Midas System,
MARELLI and MIDAS agree not to compete with each other with the Midas System in
the Territories, or in other countries where the Midas System exists, or in the
New Countries for which MARELLI exercised the rights provided for in clause
II.5, for the period of cooperation stated in clause II.1 and for 5 years
thereafter.

 

  8.2 MIDAS represents that for the Brasilian market Midas Silenciador SA
already granted an exclusive Master Franchise to Wheist. Notwithstanding
anything to the contrary above, should Wheist not waive its exclusivity rights
under the Master Franchise nor reach an agreement with MARELLI, satisfactory to
MARELLI, then MIDAS will not prevent MARELLI from entering into the Brasilian
market with its own or anybody else’s system.

In any event MIDAS will support MARELLI in its negotiations with Wheist.

 

III. SALE AND PURCHASE OF MIDAS COMPANIES

 

  1. Upon Closing Date MARELLI will acquire the MIDAS assets, interests and
Midas Companies in the Territories according to the following provisions.

 

  2. The, transaction

 

  2.1 The Purchase Price for the acquisition of MIDAS assets, interests and
Midas Companies in the Territories, will be US $ 84 million, pursuant to Annex A
on the assumption that the Net Invested Capital is and will be no less than
US $ 49 million.

 

9



--------------------------------------------------------------------------------

  2.2 Upon execution of this Agreement, and upon fulfillment of the conditions
precedent set forth in clause III.9 hereinafter, MARELLI will acquire from MIDAS
or Midas Companies all MIDAS assets, interests and Midas Companies in the
Territories at a Purchase Price, subject to clause III.3, of US $ 84 million.

MIDAS hereby represents that its Austrian subsidiary is the Master Franchisor
and owns 49% equity interest in Midas Poland, and therefore through the
acquisition of the Austrian subsidiary, MARELLI will indirectly acquire any and
all title, rights and interests of MIDAS in Poland at no extra cost.

The Parties anticipate that MIDAS, through its Austrian subsidiary, will acquire
the other 51% of the Polish joint venture prior to Closing. In that case,
MARELLI will pay MIDAS an additional amount equal to MIDAS’ purchase price of
the 51% interest.

Furthermore MIDAS represents that its Spanish subsidiary is the Master
Franchisor for Brasil and therefore through the acquisition of the Spanish
subsidiary MARELLI will indirectly acquire all MIDAS rights and interests in
Brasil at no extra cost.

 

  2.3 The transfer of MIDAS interests in each country concerned, will occur by
means of a stock sale of the relevant MIDAS subsidiaries and not merely as a
transfer of assets.

 

  2.4 On or before any stock transfer contemplated herein MIDAS will settle all
intercompany and third parties loans relevant to the Midas Companies involved.

 

  2.5 All payments contemplated in this Agreement will be effected in US
dollars.

 

  3. Adjustments of Purchase Price

 

  3.1 The overall Purchase Price of MIDAS interests referred to in clause
III.2.1 has been established by the Parties on the assumption that the Net
Invested Capital of MIDAS in the business which is the object of the Transaction
is US $ 49 million, according to the criteria and calculation of Net Invested
Capital enclosed as Annex B hereto.

 

10



--------------------------------------------------------------------------------

  3.2 Immediately after the signature of this Agreement, MARELLI will perform a
due diligence investigation including but not limited to the Net Invested
Capital of MIDAS in such activities, legal, tax, accounts, real estate, labor
matters.

The due diligence investigation will be performed within 30 days from the date
hereof.

 

  3.3 If a deficiency in Net Invested Capital will result, unless contested by
MIDAS in which event clause III.3.5 will apply, and subject to the provisions of
section III.3.5, MARELLI will be entitled to an adjustment of the relevant
Purchase Price for an equal amount.

 

  3.4 If a surplus in Net Invested Capital will result, then MIDAS will be
entitled to an adjustment for an equal amount.

 

  3.5 In the event that MIDAS will contest a deficiency in Net Invested Capital
shown by the results of the due diligence investigation performed by MARELLI
under clauses III.3.2, III.3.3 and III.3.4 above, then within 10 days the
Parties shall appoint an independent auditor (the “Independent Auditor”). The
Independent Auditor within 15 days from its appointment shall deliver its
determinations of Net Invested Capital to the Parties, which determinations
shall be final and binding on the Parties. If a deficiency of Net Invested
Capital arises which is US $ 5 million or less, MARELLI shall be entitled to an
adjustment of the Purchase Price as provided in section III.3.3. If a deficiency
of Net Invested Capital arises which is over and above US $ 5 million, the
Parties shall negotiate with respect to any amount which is in excess of the US
$ 5 million. Failing an agreement about the payment of such excess amount either
Party shall have the right to terminate this Agreement. Fees, costs and expenses
of the Independent Auditor shall be equally shared between the Parties.

 

11



--------------------------------------------------------------------------------

  4. Covenants

MIDAS, during the period between the date hereof and the Closing Date, except as
expressly contemplated by this Agreement or otherwise consented to by MARELLI in
writing, agrees to the following.

 

  4.1 The Midas Companies shall be conducted only in the ordinary course of
business and in accordance with past practices, which were in accordance with
the law, prudent and customary in all material respects under the circumstances,
and no liability unrelated to the ordinary course of business shall be incurred.

 

  4.2 No action shall be taken by MIDAS, and/or the Midas Companies, that may
affect or modify the business or the organization of the Midas Companies, except
for those certain shareholder and corporate structure changes which have been
disclosed to MARELLI.

No employees, consultants, commercial agents or representatives of the Midas
Companies shall be hired or dismissed; none or the respective rights and
obligations thereof shall be modified, except in the ordinary course of business
in accordance with past practices or as mandated by law or applicable national
collective bargaining agreements.

 

  4.3 No leases, real estate conveyances, major contracts (including licensing
or distribution agreements, mortgages, pledges, joint venture agreements, loans
or credit agreements) of any of the Midas Companies shall be made, amended or
terminated.

 

  4.4 No contracts or commitments shall be entered into by or on behalf of any
of the Midas Companies that extend beyond the Closing Date, or involve the
purchase, sale, or encumbrance of fixed assets, except commitments which are
normal in the ordinary course of the business.

 

12



--------------------------------------------------------------------------------

  4.5 None of the Midas Companies shall commence any litigation, except for
those which are necessary to preserve their business or their rights, provided
that MARELLI shall be immediately informed thereof and kept fully informed of
any development; in addition, none of the Midas Companies shall settle any
threatened or pending litigation without the prior consent of MARELLI.

 

  4.6 No transaction shall take place between any of the Midas Companies, MIDAS
and their respective shareholders, or any subsidiary or affiliated company
thereof, except transactions at arm’s length or transactions which were not and
shall not be detrimental to the Midas Companies.

 

  5. Representation and warranties by MIDAS

MIDAS acknowledges that MARELLI is entering into the Agreement in full reliance
upon its representations and warranties. Therefore, MIDAS hereby represents and
warrants to MARELLI as follows:

 

  5.1 Midas Companies

 

  5.1.1 The Midas Companies are duly organized, validly existing and in good
standing under relevant laws. The Midas Companies have all the requisite power
and authority to carry out their activities and have always observed the
corporate law requirements and the regulations regarding the corporate books,
and any other documents necessary for the regular performance of the Midas
Companies’ activity.

 

  5.1.2 The Midas Companies are not insolvent nor have been declared bankrupt,
and no action or request is pending to declare the Midas Companies bankrupt or
to make the Midas Companies subject to any proceeding contemplated by their
relevant bankruptcy law.

 

13



--------------------------------------------------------------------------------

  5.1.3 The Midas Companies collectively are capable of operating and fully
equipped to operate on a self-sufficient basis, and no services provided for by
MIDAS and/or any of its subsidiaries or affiliated companies outside the Midas
Companies, are necessary for the orderly operations of the Midas Companies.

 

  5.2 Corporate Capital

 

  5.2.1 The corporate capital of the Midas Companies is duly and validly issued,
fully paid in.

 

  5.2.2 The shares held by MIDAS in the Midas Companies are the exclusive
property of MIDAS or other MIDAS subsidiaries. There are no capital increases,
issuance of shares or other operations relating to the capital of the Midas
Companies pending or authorized, except those mentioned in clause III.4.2.

 

  5.2.3 All the shares of the Midas Companies are free from any and all pledges,
restrictions, obligations, sequestration, privileges, claims, options, usufruct,
burdens or encumbrances, rights or claims of third parties for the acquisition
of the shares or any interest therein, or for the issuance of other shares or
quotas of the Midas Companies.

 

  5.2.4 MIDAS may enter into and perform this Agreement without the necessity of
obtaining the consent, authorization, or approval from any third parties or
public authorities, except as indicated in this Agreement. The drafting of this
Agreement, and the carrying out of the transactions contemplated herein, shall
not violate the deed of incorporation or the by-laws of the Midas Companies, or
constitute a breach of any agreement or contract which MIDAS, and/or the Midas
Companies are a party to.

 

14



--------------------------------------------------------------------------------

  5.3 Accounts

 

  5.3.1 The Accounts are true, accurate, and complete, and were drafted in
compliance with the Accounting Principles and fairly presents the situation of
the Midas Companies on such dates.

 

  5.3.2 The Liabilities in the Accounts are fairly presented.

 

  5.4 Assets and Liabilities

 

  5.4.1 The Midas Companies have, or shall have, on the Closing Date, full
title, exclusive possession and use of all the material and immaterial assets
utilized in their activity, free from any and all mortgages, pledges,
encumbrances, privileges, registrations, and rights of third parties.

 

  5.4.2 The Midas Companies have, or shall have on the Closing Date all the
authorizations, licenses, concessions, permits, certifications and registrations
necessary and advisable for the carrying out of their respective activities, and
for the regular use of their assets.

 

  5.4.3 None of the Midas Companies has agreed to make any material investment
in any project which will not be disclosed to MARELLI.

 

  5.4.4 To the best of MIDAS knowledge and belief, the Midas Companies (and
MIDAS, as far as its activity may have any impact on the Midas Companies, their
properties and businesses) have materially complied and are in material
compliance with all applicable laws, statutes, rules, regulations, orders,
authorizations, licenses, or decrees promulgated by any supranational, national,
regional or local governmental authority, or department, bureau, board, agency,
or division thereof, relating to the operations and conduct of their respective
properties and businesses.

 

15



--------------------------------------------------------------------------------

In particular, as of today’s date and until the Closing Date, there are no facts
that have taken place or may take place which would make any of the Midas
Companies responsible for material violations of third party rights, and in
general, violations of provisions in the matters of zoning, safety, hygiene,
health, environmental protection and pollution.

Neither the Midas Companies nor MIDAS (as far as the operations or properties of
the Midas Companies may be affected) are currently in receipt of any notice of
alleged material violations of any laws, statutes, rules, regulations, orders,
authorizations, licenses, or decrees.

 

  5.4.5 The Assets utilized by the Midas Companies, including real estate,
plants, machinery, equipment and any other movable property are in a good state
of preservation and efficiency, except for the wear and tear due to normal use;
the Assets comply with all the applicable regulations as required by law for the
performance and continuation of the Midas Companies’ activities with respect to,
among others, manufacturing, safety, hygiene, health, environmental protection
and pollution.

 

  5.4.6 The accounts receivable and notes reflected on the assets side of the
Accounts of the Midas Companies are valid, existing and collectable in
accordance with their terms and past practice (with the exception of the
reserves set aside in the Accounts for such purpose), and are not subject to any
dispute or right of cancellation.

 

  5.4.7 The inventory of the Midas Companies is reflected in the Accounts, is
preserved in normal condition, free from defects, and has been evaluated in a
manner consistent with the Accounting Principles.

 

16



--------------------------------------------------------------------------------

  5.4.8 Except to the extent reflected or reserved for in full in the Accounts
or disclosed to MARELLI, the Midas Companies shall have no material Liabilities
of any nature, including labor, tax, social security, customs, environmental or
other Liabilities, which were incurred by them on or prior to the Closing Date,
or arose or arise out of transactions entered into, or facts, acts or omissions
occurring on or prior to that date.

At present, and on the Closing Date, the Liabilities mentioned above are and
shall be duly indicated in the Midas Companies’ books and those created between
the date hereof and the Closing Date are and shall be the consequence of the
ordinary, day-to-day business activitiy carried out by the Midas Companies.

There are no laws, statutes, rules, regulations, orders, authorizations,
licenses or decrees in existence or, to the best knowledge of MIDAS and the
Midas Companies, proposed, which require or would require extraordinary actions
or material expenditures by or on behalf of the Midas Companies.

 

  5.5 Taxes and Social Security

Except as disclosed to MARELLI, the Midas Companies and, as far as the
operations or properties of the Midas Companies may be affected, MIDAS:

 

  (i) have fully and timely complied with all requirements in the matters of
tax, social security and customs charges, withholdings, and other contributions;

 

  (ii) have duly and timely filed accurate and complete tax, social security,
customs and any other report, notice, or documentation with the competent tax,
social security and customs authority;

 

  (iii) have regularly and timely made all payments and withholdings with
respect to taxes, social security and other contributions, and customs duties;

 

17



--------------------------------------------------------------------------------

  (iv) have duly indicated in the Accounts all credits, obligations or
Liabilities related to taxes, social security or other contributions and customs
matters; and

 

  (v) have not received any past due assessment, injunction, request for
payment, or any other communication from tax, social security, or customs
authorities over the last 5 years, which are still pending.

 

  5.6 Intellectual Property Rights

 

  5.6.1 Except as otherwise disclosed to MARELLI, the Midas Companies hold
exclusive and full title to all the patents, trademarks, commercial trade names,
formulas, inventions, copyright, know-how or any other right of intellectual or
commercial property utilized in their activity (the “Intellectual Property”).
The Intellectual Property will be fully disclosed to MARELLI during the due
diligence investigation, is valid, effective, and in existence under relevant
laws and the Intellectual Property may be utilized without violation of third
parties’ rights, except to the extent licensed in franchise contracts which are
being acquired by MARELLI. To the best knowledge of MIDAS and the Midas
Companies, the rights of any of the Midas Companies have not been violated by
acts of third parties.

 

  5.6.2 Except as will be disclosed to MARELLI, there does not exist any
agreement, contract, nor obligation which grants, reserves, or guarantees to any
third parties, the license or right to use the Intellectual Property in the
Territories; in the same manner, the Midas Companies have no obligations with
respect to third parties for royalties or any other obligations in relation to
the utilization of the Intellectual Property.

 

  5.6.3 The software programs presently used by the Midas Companies are all
those necessary for the operations, management and administration of the Midas
Companies and are the property of the Midas Companies, which hold the source
code of such programs, except as otherwise will be disclosed to MARELLI.

 

18



--------------------------------------------------------------------------------

  5.7 Labor Relations

 

  5.7.1 The employees of the Midas Companies (divided by category) are reported
in Annex E.

The general terms and conditions of their employment will be communicated to
MARELLI in connection with the due diligence.

There are no facts based on acts or omissions of any of the Midas Companies from
which a material claim by any of the respective employees can be derived.

 

  5.7.2 No key manager or employee has officially expressed his/her intention to
resign from his/her position with any of the Midas Companies.

 

  5.7.3 The consultants of the Midas Companies, as well as the terms and
conditions of their relationship with the Midas Companies, have been
communicated to MARELLI. The Midas Companies do not have any agent and there is
no person who may claim the status of agent from any of the Midas Companies.
There are no facts based on acts or omissions of any of the Midas Companies from
which a claim by any consultants can be derived.

 

  5.7.4 Contracts or understandings between any of the Midas Companies and their
employees or managers, and which contain (or shall contain at the Closing Date)
provisions that are more favorable than those required by law or by the
applicable national collective bargaining agreements, will be disclosed to
MARELLI in connection with the due diligence.

 

19



--------------------------------------------------------------------------------

  5.8 Relevant Contracts and Obligations

 

  5.8.1 All the existing Franchise Agreements that MIDAS or the Midas Companies
hold with franchisees in the Territories are valid and binding between the
parties and none of them is terminable as a consequence of the present
Transaction.

 

  5.8.2 Except for the Franchise Agreements referred to in clause III.5.8.1
above, leases for Midas Shops in the normal course of business, and except for
the contracts listed in Annex F (to be provided by MIDAS on or before the
Closing Date), there does not exist any contract in the course of performance
between any of the Midas Companies and third parties, whether oral or written,
that holds any of the Midas Companies liable for an amount more than US $
50,000, or which contains provisions for any indeterminate time without the
right of the Midas Companies to withdraw or give the Midas Companies the right
of withdrawal by means of a notice period of more than twelve (12) months
(except for contracts necessary for the ordinary administration of the Midas
Companies, such as telephone, water, and electricity supplies). All contracts
which the Midas Companies are a party to are valid, and are being regularly and
timely fulfilled by the Parties.

 

  5.83 Except as will be disclosed to MARELLI, the Midas Companies have not
issued any guarantee in favor or in the interest of any third parties, including
MIDAS or other Midas subsidiaries, or affiliates.

 

  5.8.4 The Midas Companies are not a party to contracts beyond the normal
course of business.

 

20



--------------------------------------------------------------------------------

  5.8.5 All transactions between the Midas Companies, MIDAS and/or any
subsidiary or affiliated company of MIDAS shall be at arm’s length.

 

  5.9 Litigation

Except as will be disclosed to MARELLI, none of the Midas Companies is engaged
in any arbitration, civil, criminal, administrative or fiscal proceedings, and
there are no threatened proceedings of such nature which may result in
liabilities or have a negative effect on the activity and use of their Assets by
the Midas Companies.

 

  5.10 Environmental, Health and Safety Matters

 

  5.10.1 None of the Midas Companies is in material violation of any
environmental, health and safety statute, decree, regulation, rule, order,
license, permit, approval, or authorization in force from time to time (the
“Environmental Rules”).

 

  5.10.2 All necessary licenses, permits, approvals and authorizations for the
performance of the activities of the Midas Companies are, or will be at Closing,
in full force and effect and have not been suspended, canceled, revoked, or
non-renewed for any reason whatsoever.

 

  5.10.3 The Midas Companies have made all modifications and investments
necessary to remain in material compliance with the Environmental Rules.

 

  5.10.4 The Midas Companies have paid or accrued all duties, levies, taxes and
fees, if any, especially those concerning waste disposal or water discharges, as
well as all other duties, levies or taxes imposed on its activities, if any.

 

21



--------------------------------------------------------------------------------

  5.10.5 The Midas Companies have satisfied their obligations, if any, to keep
books and registers for dangerous substances and any other books and registers
that are mandatory under the Environmental Rules.

 

  5.10.6 The Midas Companies have made all filings required by the Environmental
Rules.

 

  5.10.7 There are no inspections pending by any governmental agency.

 

  5.10.8 The Midas Companies have not received notice and have no knowledge of
any dangerous substance, waste or any other pollutant, contaminant, or chemical,
as regulated by the Environmental Rules, which has been illegally disposed of or
arranged for disposal at, or found at a site where there is a release or a
threatened release of those substances.

 

  5.11 Insurance

The Midas Companies carry the necessary insurance coverage for the performance
of their activities; payment for the relative premiums have been regularly made
until present and shall be made until the Closing Date. No claims of liability
have been brought forward in relation to such policies which are still pending.

 

  5.12 Claims by Third Parties

The signing and execution of the Agreement shall not give third parties, that
have or may have relations with MIDAS or the Midas Companies, the right to
demand the advance payment of accounts receivable, guarantees, to withdraw or
terminate contracts or to modify existing relations with the Midas Companies.

 

22



--------------------------------------------------------------------------------

  5.13 Miscellaneous

 

  5.13.1 The declarations and warranties set forth herein shall be true,
accurate, complete and not misleading on the Closing Date, even if not expressly
repeated. MIDAS undertakes to promptly communicate to MARELLI, on or after the
Closing Date and for the entire duration of their Liability under the Agreement,
any and all material circumstances – which have taken place on or before the
Closing Date – that are susceptible of rendering untrue, inaccurate, or
incomplete the above-mentioned declarations or warranties.

 

  5.13.2 No information supplied to MARELLI, nor declaration or warranty of
MIDAS contained in the Agreement, and/or other documents shall contain any
material untrue, inaccurate or incomplete statements or facts. MIDAS has not
failed to deliver any documents, or failed to make reference to any fact or
data, in such a manner as to modify in substance and/or to render deceptive or
misleading, the representations, warranties, and information contained herein.

 

  5.13.3 MIDAS has all requisite power and authority to execute and perform the
Agreement and carry out the transactions contemplated thereby, and when
executed, shall constitute a valid and binding obligation of MIDAS, enforceable
in accordance with its terms.

 

  5.13.4 There is no firm, corporation, or person that is entitled to a finder’s
fee or any type of brokerage commission in relation to or in connection with the
transactions contemplated by the Agreement as a result of any agreement or
understanding with MIDAS, that may claim a brokerage or other commission from
MARELLI.

 

23



--------------------------------------------------------------------------------

  6. Representations and warranties by MARELLI

MARELLI represents and warrants to MIDAS as follows:

 

  6.1 MARELLI is a corporation duly organized, validly existing and in good
standing under the laws of the Republic of Italy.

 

  6.2 MARELLI is not insolvent nor has been declared bankrupt, and no action or
request is pending to declare MARELLI bankrupt or to make MARELLI subject to any
proceeding contemplated by the bankruptcy law of the Republic of Italy.

 

  6.3 MARELLI has all requisite power and authority to execute and perform the
Agreement and carry out the transactions contemplated thereby, when executed,
shall constitute a valid and binding obligation of MARELLI enforceable in
accordance with its terms.

 

  6.4 There is no firm, corporation, or other person that is entitled to a
finder’s fee or any type of brokerage commission in relation to or in connection
with the transactions contemplated herein as a result of any agreement or
understanding or dealing with MARELLI that may claim a brokerage or other
commissions from MIDAS.

 

  6.5 MARELLI may enter into the Agreement without the necessity of obtaining
the consent, authorization, or approval from any third parties or public
authorities, except as indicated in the Agreement. The drafting of the
Agreement, and the carrying out of the transactions contemplated therein, shall
not violate the deed of incorporation nor the by-laws of MARELLI, nor constitute
a breach of any agreement or contract of which MARELLI is a party to.

 

24



--------------------------------------------------------------------------------

  7. Obligations of MARELLI

 

  7.1 MARELLI agrees that no portion of the net operating loss carryovers
generated through the date of acquisition of Midas Spain, Inc, (sucursal en
Espana) and Midas Italia Srl, will be used to offset the income of another
person under the laws of Spain and Italy, respectively.

 

  7.2 MARELLI will provide annual certification to MIDAS that the net operating
loss carryovers generated through the date of acquisition of Midas Spain, Inc.
(sucursal en Espana) and Midas Italy, Srl, were not used to offset the income of
another person under the laws of Spain and Italy, respectively. The annual
certification will be required through the last year that the net operating loss
carryover is available to offset the income in the respective country.

 

  7.3 MARELLI will cooperate with MIDAS and provide the necessary information to
allow MIDAS to prepare Form 5471, Annual Return of Controlled Foreign
Corporation, for the year ended including the year of the acquisition. MARELLI
will provide the information in the format used in prior years and provide the
information within 4 months following the closing of the Transaction.

 

  7.4 In the event that any amounts payable by MARELLI to MIDAS are subject to
withholding or other taxes that MARELLI is required to deduct from such
payments, MARELLI shall promptly deliver to MIDAS receipts of applicable
governmental authorities for all such taxes withheld or paid. MARELLI shall be
responsible for and shall indemnify and hold MIDAS harmless against any
penalties, interest and expenses incurred by MARELLI for failure to withhold and
timely remit the taxes to the appropriate taxing authority.

 

25



--------------------------------------------------------------------------------

  8. Indemnification by MIDAS

 

  8.1 Without in any way limiting any other obligation imposed upon it in
accordance with the law or the terms of this Agreement, as an inducement to
MARELLI to enter into this Agreement and in consideration of MARELLI’s
undertakings hereunder, MIDAS agrees to hold harmless and indemnify MARELLI or,
at the option of MARELLI, the Midas Companies, and their respective successors
(by operation of law or pursuant to an assignment permitted under the terms of
this Agreement), if any, from and against any Liabilities existing on the
Closing Date relating to the Midas Companies’ operations which are caused by
MIDAS or the Midas Companies. Notwithstanding anything contained herein to the
contrary, MIDAS shall not be required to indemnify MARELLI with respect to, and
MARELLI shall assume full responsibility for, any and all Liabilities that
either (i) are reflected or reserved against on the books and Accounts of the
Midas Companies, or (ii) were otherwise accurately disclosed or known to MARELLI
at any time on or prior to the Closing Date. The Parties agree that the
indemnity provided for in this clause III. 8 shall be the exclusive remedy of
MARELLI and/or the Midas Companies for violations by MIDAS of the
representations and warranties set forth in clause III.5 herein, to the
exclusione of any other remedy provided by law or otherwise.

 

  8.2 The representations and warranties of MIDAS set forth in clause III.5.1
Companies), III.5.2 (Corporate Capital), III.5.5 (Taxes and Social Security),
III.5.7 (Labor Relations), shall last for the period of the statute of
limitations applicable to the underlying claims.

The representations and warranties of MIDAS set forth in clause III.5.10
(Environmental, Health and Safety Matters) shall last for a period of seven
years from the Closing Date.

All the other representations and warranties of MIDAS set forth in clause III.5
shall last for a period of three years from the Closing Date.

In any event, the representations and warranties by MIDAS shall continue until
final adjudication of any claim or demand brought by MARELLI against MIDAS prior
to the expiration of such periods.

 

26



--------------------------------------------------------------------------------

  8.3 The liability of MIDAS under this clause shall be subject to an aggregate
deductible of US $ 500,000, so that MARELLI and/or the Midas Companies shall
have no indemnification rights until the liability of MIDAS under this clause
has reached, in the aggregate, such amount and the obligation of MIDAS to
indemnify MARELLI and/or the Midas Companies shall be limited to any sum in
excess of that amount.

In no event will the responsibility of MIDAS under this clause III. 8 exceed US
$ 51 million.

The indemnity provided for in this clause III.8 shall be limited to the
after-tax amount of any Liability, if and to the extent any such Liability is
tax deductible for the Midas Companies or their affiliates or shareholders, and
indeed reduces the amount of corporate income tax payable by the Midas Companies
or their affiliates or shareholders in the year in which the Liability is
incurred or in any subsequent year.

 

  8.4 If MARELLI is of the opinion that MIDAS is liable on the basis of the
preceding provisions, it shall address in a reasonably timely fashion its
request to MIDAS, by registered letter return receipt requested, indicating the
reasons and the amount, if known, of such request.

 

  8.5 Within thirty business days after receipt of the aforesaid registered
letter, MIDAS shall notify MARELLI by means of registered letter return receipt
requested, of any objection (explaining the reasons and the grounds thereof)
that it might have in connection with the request submitted by MARELLI; in the
event that MIDAS agrees or fails to object within the above time limit, MIDAS
shall pay promptly to MARELLI the entire amount requested by the latter (with
value date to be the day upon which the Liability is actually paid or accrued by
MARELLI or the Midas Companies), as the case may be.

In the event, instead, that MIDAS duly objects to MARELLI’s request, the dispute
shall be resolved by arbitration pursuant to section V below. The amounts due by
MIDAS to MARELLI, under each arbitration procedure, shall be paid in full within
five working days of the receipt of the arbitration award.

 

27



--------------------------------------------------------------------------------

  8.6 In the event of a Liability as a consequence of the actions or claims by
third parties (including administrative and tax authorities), MARELLI and/or the
Midas Companies shall diligently and timely oppose the proposed claims; MIDAS
shall be entitled to appoint a lawyer or consultant of its own who will join
those appointed by MARELLI or the Midas Companies, it being understood that
MARELLI and/or the Midas Companies will not be entitled to waive any right or
settle any controversy without MIDAS’s prior consent, which cannot be
unreasonably withheld.

 

  9. Conditions precedent

The obligations of MARELLI as provided in this Agreement are subject to the
satisfaction, on or before the Closing Date, of all of the conditions in its
favor set forth in this Agreement and, in particular, in this clause III.9.

MARELLI may in writing waive any or all of said conditions, in whole or in part,
without prior notice; provided, however, that no such waiver of a condition
shall constitute a waiver by MARELLI of any other condition or right or action
under this Agreement. The conditions precedent in favor of MARELLI shall be the
following and shall be fully and exactly fulfilled also on the Closing Date:

 

  9.1 All representations and warranties by MIDAS contained in this Agreement,
or in any written statement or instrument delivered to MARELLI pursuant to this
Agreement shall be true, correct and not misleading in all material respect on
and as of the Closing Date as though such representations and warranties were
made at and as of such date.

 

  9.2 MIDAS shall have in all material respects performed, satisfied, and
complied with all covenants and agreements, and satisfied all conditions that it
is respectively required by this Agreement to perform, comply with, or satisfy,
on or before the Closing Date.

 

28



--------------------------------------------------------------------------------

  9.3 During the period between the date hereof and the Closing Date, there
shall not have been any material adverse change in the results of the operations
of the Midas Companies taken as a whole, and the Midas Companies shall not have
sustained any material loss or damage, whether or not insured, that affects
their ability to conduct a part of their business, or results in a diminution in
the value of their business, taken as a whole.

 

  9.4 No action or proceeding shall be pending or threatened by or before any
court, administrative agency, or any other entity, seeking to restrain or
prevent or declare unlawful, or seeking damages in connection with, any of the
transactions contemplated by this Agreement or any aspect thereof, or the
acquisition of a controlling interest in the Midas Companies.

 

  9.5 MARELLI and MIDAS shall have received all approvals necessary for the
completion of the transactions contemplated herein.

 

  9.6 The Parties hereto shall use their best efforts to satisfy all conditions
precedent contained in this Agreement, and shall cooperate with each other in
every way in carrying out the transactions contemplated by this Agreement, in
obtaining any and all required approvals, permits, and authorizations, in filing
the notifications and reports, if any, which may be required, and in executing
and delivering all documents, instruments, and copies thereof necessary or
useful to the other Party.

 

  9.7 Should the conditions precedent provided for herein not have been
fulfilled (or waived by the interested Party) on or before December 31, 1998,
either Party shall have the right to terminate this Agreement by notice to the
other Party by registered letter, return receipt requested. Such terminations
shall not give the right to either Party to claim damages, except in case of
willful misconduct or gross negligence or breach of this Agreement.

 

29



--------------------------------------------------------------------------------

IV. MISCELLANEOUS PROVISIONS

 

  1. The Parties agree that clause 1 and clause 8.1 of section II and the terms
and conditions of the License Agreement are of the essence to this Agreement.
The Parties further agree to seek comfort from the Commission of the European
Community that the provisions of this Agreement and of the License Agreement do
not contravene Article 85(1) EC or would qualify for an exemption under Article
85/3) EC.

If all or a portion of clause 1 and clause 8.1 of section II or the License
Agreement is adversely affected to the detriment of MIDAS or MARELLI as the
result of any action taken by any governmental, judicial, administrative or
other body having jurisdiction over the transactions contemplated by this
Agreement, including the Commission of the European Community, then the Parties
agree to renegotiate in good faith the terms of this Agreement and the License
Agreement to reflect the change in the terms of clause 1 and clause 8.1 of
section II or the License Agreement.

 

  2. Confidentiality

MARELLI and MIDAS shall keep, and shall cause their officers, directors,
employees and consultants to keep, secret and confidential the terms and
conditions of this Agreement, provided that neither Party shall be in breach of
this provision by virtue of any disclosure required by law or regulatory
authorities, or made pursuant to an arbitration proceeding under clause V.2
below, or if necessary to enforce performance of this Agreement.

 

  3. Right to Designate

MARELLI may designate one or more persons to purchase the Midas Companies
provided that such designation is notified in writing to MIDAS on or before the
Closing Date and each designee is a majority owned subsidiary of FIAT SpA, and
provided that no such designation shall relieve MARELLI from any of its
obligations hereunder.

 

30



--------------------------------------------------------------------------------

  4. Right to Assign

MARELLI shall have the right to assign this Agreement, in whole or in part,
including any rights and claims arising thereunder, without relief of its
obligations to any majority owned subsidiary of FIAT SpA, and MIDAS hereby
consents to such assignment.

 

  5. No Waiver

No waiver of any right, breach or default hereunder shall be considered valid
unless expressly made in writing and executed by the Party giving such waiver,
and no waiver shall be deemed a waiver of a subsequent breach or default,
whether or not of the same or similar nature.

 

  6. Entire Agreement

This Agreement, including Annexes and the License Agreement to be executed at
the Closing, constitutes the entire agreement between the Parties with respect
to the transactions contemplated by the Agreement and supersede any prior
understanding, written or oral, with respect to such transactions or any other
matter peripheral or ancillary thereto.

 

  7. Changes in Writing

No amendment of or supplement to the Agreement shall be valid or effective
unless in writing and executed by the Parties hereto or their successors.

 

  8. Headings

The article headings contained in this Agreement are for the purpose of
convenience only and do not constitute a part of the text of the Agreement.

 

31



--------------------------------------------------------------------------------

  9. Partial Invalidity

In the event of invalidity, ineffectiveness, or unacceptability to any competent
supervisory or regulatory authority of any non-essential provision of this
Agreement, or portions thereof, the remaining portions of this Agreement shall
not be affected thereby but the Parties agree to negotiate in good faith to
replace such provision, or portions thereof, with other valid and effective
agreements having, as far as legally permissible, substantially the same effect,
having regard to the subject matter and purposes of this Agreement.

 

  10. Expenses

Each Party shall bear all costs and expenses for legal, accounting or other
purposes, incurred by it in connection with the negotiation, preparation,
execution of, and performance under this Agreement.

 

  11. Notices

Notices or communication required or permitted to be given hereunder shall be in
writing, in English and, except as otherwise specifically provided for in this
Agreement, shall be sent by telex, hand delivered letter, telecopier (confirmed
by registered mail) or by registered mail, return receipt requested, addressed
as follows:

 

As to MIDAS:   

MIDAS INTERNATIONAL CORPORATION

225 North Michigan Avenue

Chicago, Illinois 60601

Fax: (312)565-3994

Attn. Chief Executive Officer

Copy to: General Counsel

 

32



--------------------------------------------------------------------------------

As to MARELLI:   

MAGNETI MARELLI S.p.A.

V.le Borletti 61/63

20011 Corbetta (Milano) - Italia

Fax: (02)972.27754

Attn. Chief Executive Officer

Copy to: General Counsel

The Parties shall have the right to amend, by written communication pursuant
hereto, the above respective addresses. All notices shall be deemed received
when actually received at the above addresses.

 

V. APPLICABLE LAW AND ARBITRATION

 

  1. Applicable law

This Agreement shall be governed by, and construed and enforced in accordance
with Swiss law.

 

  2. Arbitration

The Parties shall use their best good faith efforts to settle in an amicable way
any dispute that might arise between or among them in connection with this
Agreement or the carrying out of the transactions contemplated herein. Should
any Party consider it not possible to reach an amicable settlement, then the
dispute shall be settled by arbitration in Geneva under the UNCITRAL Arbitration
Rules by a panel of three arbitrators, one to be appointed by each of MIDAS and
MARELLI, and the other to be appointed by agreement between MIDAS and MARELLI,
or, failing such agreement, in accordance with the UNCITRAL Rules. The
Appointing Authority shall be the President (for the time being) of the Tribunal
of Geneva. The language of the arbitration shall be English.

The arbitration award shall be final and binding between the Parties.

 

33



--------------------------------------------------------------------------------

MARELLI and/or the Midas Companies may involve MIDAS in any law suit brought by
a third party against any of the Midas Companies in order to enforce MIDAS
indemnification provided for in this Agreement.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers or representatives thereunto duly authorized, all
in the place and as of the date first above written.

 

For Midas International Corporation     For Magneti Marelli S.p.A. By:   /s/
Wendel H. Province     By:   /s/ Domenico Bordone   Wendel H. Province      
Domenico Bordone   Chairman and Chief Executive Officer       President and
Chief Executive Officer

 

 

 

 

34



--------------------------------------------------------------------------------

Annex A

 

Midas Companies

   Price (000-US$)

Midas Spain, Inc. (US) – Spain

   500

Midas Italy, Inc. (US) – Owns 90% of Midas Italia

   630

Midas Euro, Inc. (US) – Owns 10% of Midas Italia

   70

Midas Europe, SAM (Monaco)

   200

Midas Silenciador, SA – Spain

   14,000

Midas Autoservice GmbH – Austria

   4,300

Midas Schweiz AG – Switzerland

   500

Midas France, SA – France

   54,000

Midas SA – Belgium

   5,800

Carex Uitlaacenter NV – Belgium

   4,000     

Total Purchase Price

   84,000



--------------------------------------------------------------------------------

Annex B

Midas. Inc.

Balance Sheets as of July 31, 1998

U.S. Dollars Based on Exchange Rates as of Balance Sheet Date

 

     European Operations    European
HQ     Total
Europe      French    Belgium    Spanish     Italian     Austrian    Swiss     

Assets:

                    

Cash

   $ 6,076    $ 793    $ 1,409      $ 458      $ 338    $ 176    $ —        $
9,250

Receivables

     15,739      1,869      2,323        119        56      7      557       
20,670

Inventory

     6,788      2,600      1,777        107        452      144      —         
11,868

Other Current assets

     2,806      175      209        13        24      40      11        3,278   
                                                       

Total Current assets

     31,409      5,437      5,718        697        670      367      568       
45,066

Investments in joint venture

     —        —        —          —          360      —        —          360

Fixed assets

     14,413      4,182      4,440        403        658      73      120       
24,289

Intangibles

     8,275      75      224        4        61      —        6        8,645

Other assets

     3,707      100      724        84        —        —        15        4,630
                                                          

Total Assets

     57,804      9,794      11,106        1,188        1,949      440      709
       82,990                                                           

Liabilities:

                    

Accounts payable

     17,595      1,651      2,342        215        192      39      68       
22,102

Income taxes payable

     1,115      —        (12 )      (10 )      —        —        —         
1,093

Accrued wages payable

     2,391      1,221      163        245        132      5      253       
4,410

Accrued taxes other than income taxes

     3,385      219      187        39        49      7      179        4,065

Accrued interest

     698      —        —          —          —        —        —          698

Accrued expenses

     435      542      145        283        165      21      410        2,001
                                                          

Total Liabilities

     25,619      3,633      2,825        772        538      72      910       
34,369                                                           

Net Invested Capital (1)

   $ 32,185    $ 6,161    $ 8,281      $ 416      $ 1,411    $ 368    $ (201 ) 
  $ 48,621                                                           

 

(1) As defined per agreement. All intercompany and third party debt has been
eliminated.



--------------------------------------------------------------------------------

Annex C

LICENSE AGREEMENT

Midas International Corporation (“Midas”) for, and in consideration of, the
promises and covenants herein contained, hereby grants to Magneti Marelli, S.p.A
(“Licensee”) the exclusive right, license and privilege (the “License”) to use
and authorize others to use the Midas System and the Licensed Marks (both as
defined in Exhibit A, and collectively referred to as the “Intellectual
Property”) in the Territory solely in connection with the performance of
services in the automotive aftermarket repair and service industry.

Territory: The License is limited to those countries and territories listed on
Exhibit A (the “Territory”). Licensee agrees that it will not make, or
authorize, any use, direct or indirect, of the Intellectual Property in any
other area.

Term: The term of this License as it applies to the Licensed Marks shall be for
a period of thirty (30) years beginning on the date indicated immediately above
the signatures to this License, with an option by Licensee to extend such
License for additional thirty (30) year periods on the same terms and
conditions. The term of this License as it applies to the Midas System shall be
fifteen (15) years from the date hereof. Thereafter, MARELLl’s (including its
successors and assigns, if any) use of the Midas System will be on a
non-exclusive basis.

Fee and Royalty: Licensee is paying Midas at the signing of this Agreement a
License Fee of Sixteen Million Dollars (US$ 16,000,000). In addition, Licensee
shall pay Midas a monthly royalty based upon the total Gross Revenue (as defined
in Exhibit A) of all retail shops using the Intellectual Property in the
Territory pursuant to the Royalty Schedule (as defined in Exhibit A).

Payment: Royalty payments for each month shall be made in U.S. currency and
shall be received by Midas by the 20th day of the following month, accompanied
by a statement certified to be accurate by Licensee showing the Gross Revenues
for the preceding month. Midas shall have the right upon reasonable notice, to
examine and copy Licensee’s books of account and records insofar as they relate
to the Gross Revenues reported to Midas.

Exclusive Property of Midas: Licensee acknowledges that the Intellectual
Property belongs exclusively to Midas and that upon expiration or termination of
this License, Licensee shall cease all use of the Intellectual Property promptly
and will not use the same thereafter. Licensee agrees not to misuse or harm or
bring into public disrepute the intellectual Property. Licensee agrees to
cooperate fully and in good faith with Midas for the purpose of securing and
preserving Midas’ rights in and to the Intellectual Property.

Notices: All notices, requests, approvals, disapprovals, consents and statements
and all payments made hereunder shall be given or made at the respective
addresses of Midas and Licensee set forth on Exhibit A unless notification of a
change of address is given in writing.

No Assignment: This Agreement and any rights granted herein shall not be
assigned by Licensee without written consent of Midas, except that no consent
will be required if the assignment is to a majority owned subsidiary company.

Governing Law and Forum: This Agreement, including all matters relating to the
validity, construction, performance and enforcement thereof shall be governed by
United States law. The only proper forums for the resolution of disputes arising
under this Agreement shall be Chicago, Illinois, USA and _____________________.

This Agreement is entered into as of _________________, 1998.

 

Midas International Corporation     Magneti Marelli S.p.A. By:         By:      

Wendel H. Province

Chairman and Chief Executive Officer

     

Domenico Bordone

President and Chief Executive Officer

Witness: _________________     Witness: _________________



--------------------------------------------------------------------------------

EXHIBIT A

Midas System means Midas’ unique system for the establishment, management and
operation of automotive specialty shops known as “Midas Shops”, which engage in
the sale and installation of products and services in the automotive aftermarket
repair and service industry The Midas System includes proprietary know-how
relating to site selection, shop construction and layout, equipment selection
and installation, purchasing and inventory control methods, accounting methods,
merchandising, advertising, sales, and promotional techniques, installation
techniques, personnel training, and other matters relating to the efficient and
successful operation of said Midas Shops and the maintenance of high standards
of quality.

Licensed Marks means all presently registered trademarks and service marks,
together with any trademarks or service marks which may be registered by Midas
in the future, in the Territory.

Territory shall mean the countries of Italy, Spain, Brazil, Portugal, Austria,
Poland, Switzerland, France, Belgium, and Monaco.

Gross Revenue means the total retail sales derived from the operation of a
shop(s) using the Intellectual Property, whether the sales are for cash or
credit, and irrespective of collection, including sales of both merchandise and
services, less any bona fide consumer refunds, rebates and discounts.

Royalty Schedule means 2.5% of Gross Revenue for the first 6 years beginning on
the date of signing of this agreement; 2% of Gross Revenue for the following 4
years; and 1.25% of Gross Revenue for the remainder of the term.

Addresses of the Parties:

 

As to Midas:   

MIDAS INTERNATIONAL CORPORATION

225 North Michigan Avenue

Chicago, Illinois 60601

Fax: (312)565-3994

As to Licensee:   

MAGNETI MARELLI S.p.A.

Viate Aldo Borletti 61/63

20011 Corbetta (Milano) - Italia

Fax: (02)972.27754

Attn: Chief Executive Officer

Copy to: General Counsel



--------------------------------------------------------------------------------

Annex D

EUROPE

EUROPEAN COUNTRIES

 

1. Albania

 

2. Austria

 

3. Belarus

 

4. Belgium

 

5. Bosnia and Herzegovina

 

6. Bulgaria

 

7. Croatia

 

8. Czech Republic

 

9. Denmark

 

10. Estonia

 

11. Finland

 

12. France

 

13. F.Y.R.O. Macedonia

 

14. Germany

 

15. Great Britain

 

16. Greece

 

17. Hungary

 

18. Iceland

 

19. Ireland

 

20. Italy

 

21. Latvia

 

22. Lithuania

 

23. Moldova

 

24. Netherlands

 

25. Norway

 

26. Poland

 

27. Portugal

 

28. Romania

 

29. Russia

 

30. Slovakia

 

31. Slovenia

 

32. Spain

 

33. Sweden

 

34. Switzerland

 

35. Ukraine

 

36. Yugoslavia



--------------------------------------------------------------------------------

Annex D

SOUTH AMERICA

SOUTH AMERICAN COUNTRIES

 

1. Argentina

 

2. Bolivia

 

3. Brasil

 

4. Chile

 

5. Colombia

 

6. Ecuador

 

7. French Guiana

 

8. Guyana

 

9. Paraguay

 

10. Peru

 

11. Suriname

 

12. Uruguay

 

13. Venezuela



--------------------------------------------------------------------------------

Annex D

ASIA

ASIAN COUNTRIES

 

1. China

 

2. India

 

3. Turkey



--------------------------------------------------------------------------------

Annex E

EMPLOYEES

AS OF 8/31/1998

 

     Salaried    Hourly    Part-Time    TOTAL

FRANCE

   125    580    13    718

BELGIUM

   94    98    1    193

AUSTRIAN

   6    34    0    40

SWISS

   0    7    0    7

SPAIN

   38    160    0    198

ITALY

   9    11    0    20

EUROP. HEAD.

   11    0    0    11                    

TOTAL

   283    890    14    1187



--------------------------------------------------------------------------------

Annex F

MATERIAL CONTRACTS